UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-6504



MATTHEW DAVIS,

                                                 Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA; ALBERTO R. GONZALES,
United States Attorney General; ANNA MILLS
WAGONER, USAO MDNC; JONATHAN S. GASSER, USAO
DSC; BARBARA M. BOWENS, AUSA DSC; WARDEN,
Charleston Detention Center, all in their
individual and official capacities,

                                                Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Margaret B. Seymour, District
Judge. (2:05-cv-00747-MBS)


Submitted:   October 2, 2006                 Decided:   January 30, 2007


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew Davis, Appellant Pro Se. Lee Ellis Berlinsky, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, South Carolina; Eugene P.
Corrigan, III, GRIMBALL & CABANISS, Charleston, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Matthew Davis, a federal prisoner, appeals the district

court’s order adopting the recommendation of the magistrate judge

and dismissing his civil action without prejudice for improper

venue.   We have reviewed the record and find no reversible error.*

Accordingly, we affirm for the reasons stated by the district

court.   See Davis v. United States, No. 2:05-cv-00747-MBS (D.S.C.

Feb. 14, 2006).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




     *
      Although the magistrate judge indicated that Davis is
incarcerated in the Middle District of North Carolina, we note that
Davis is incarcerated at FCI-Butner, which is located in the
Eastern District of North Carolina. Thus, Davis’s 28 U.S.C. § 2241
(2000) claims properly belong in the Eastern District of North
Carolina.

                               - 2 -